DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to applicant’s argument that the cited references do not teach “wherein the data storage device sends the device-specific information to the controller using a control plane.”  The examiner notes the rejection includes Durham et al that teaches (Para [0024] “when the configurable storage device 108' is connected to the backplane 102, the firmware 114' transmits information, such as metadata, regarding its capability to the controller 110.”  Thus, while Durham was cited for expressly teaching configuring storage devices, Durham also teaches the claimed the data storage device  (108) sends (transmits) the device-specific information (metadata regarding its capability) to the controller (110) using a control plane (backplane).  It would have been obvious to have the storage device send the device specific information to the controller because this would have provided the device specific information for the controller that it in turn sends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Mittal et al PN 2016/0087910, Cepulis et al PN 2014/0218199 and Durham et al PN 2014/0365820.

In regards to claims 3, 13: Khemani et al teaches both PCle and Ethernet.
In regards to claims 5, 15: Khemani et al teaches devices are connected over Ethernet thus are field programmable.
In regards to claims 6, 16: Khemani et al teaches a serial number and “other identifier(s)”. Mittal et al teaches capacity. 
In regards to claims 7, 17: Mittal et al teaches resource availability (Para [0021]).
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Mittal et al PN 2016/0087910, Cepulis et al PN 2014/0218199 and Durham et al PN 2014/0365820 as applied to claim 1 above, and further in view of He et al PN 2018/0239539.
In regards to claims 4, 14: Khemani et al teaches an SSD that is compliant with NVMe. Khemani et al however does not teach the specific substandard NVMeoF. He et al teaches an SSD that is being NVMeoF compliant (Para [0004]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimer invention to be complaint with NVMeoF because this is a known standard.

Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al PN 2017/0083457 in view of Mittal et al PN 2016/0087910, Cepulis et al PN 2014/0218199 and Durham et al PN 2014/0365820 as applied to claim 1 above, and further in view of Rambo et al PN 2011/0202790.
In regards to claims 8, 18: Mittal et al teaches using the capabilities of the devices but does not expressly state capability information is acquired from the storage device based on a query/request. Rambo et al teaches “capabilities of the SSS 115 may be requested via the software interface 1109 (software interface is service level). It would have been obvious to a person of ordinary skill in the art at the time of the invention to request the capability information of the resources because this would have provided the information that Mittal et al expressly states is analyzed.
In regards to claims 9, 19: Mittal et al teaches using service level agreement requirements (Para [0025]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mirov et al PN 5,790,890 teaches  "the controller would read the unique serial number of a first identification storage component coupled to the communication bus"
Rambo et al PN 2011/0202790 also teaches a backplane that is PCIe (Para [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Paul R. MYERS/            Primary Examiner, Art Unit 2187